Title: Capel & Osgood Hanbury to John Parke Custis, 6 April 1767
From: Capel & Osgood Hanbury
To: Custis, John Parke



Esteemd Friend
London Apl 6. 1767

Inclosd we send the Accot Sales of thy 12 Hhds Tobacco ⅌ the Hanbury we assure thee that no care or endeavou⟨r⟩s of ours have been wanting to make the most thereof It gives us a real Concern that we are not favourd wth a larger part of thy Consignments we flatter ourselves that we can make as much of thy Crops as Carys or any other House if thee will give us the opportunity we will endeavour to demonstrate it. It will be no small satisfaction to us to partake of thy Crops by the Hanbury and are wth much Esteem Thy Assurd Friends

C. & O. Hanbury

